DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (line 4) recites “a surface” while line 2 also recites “a surface”. It is unclear whether or not “a surface” of line 4 is the same element as “a surface” of line 2. For examination purposes, it is assumed that they are the same surface.
Claim 1 (line 14) recites “a first color” while line 8 also recites “a first color”. It is unclear whether or not “a first color” of line 14 is the same element as “a first color” of line 8. For examination purposes, it is assumed that they are the same color.
Claim 1 (line 16) recites “a second color” while line 8 also recites “a second color”. It is unclear whether or not “a second color” of line 16 is the same element as “a second color” of line 8. For examination purposes, it is assumed that they are the same color.
Claim 11 (line 4) recites “a surface” while line 2 also recites “a surface”. It is unclear whether or not “a surface” of line 4 is the same element as “a surface” of line 2. For examination purposes, it is assumed that they are the same surface.
Claim 11 (line 7) recites “the base housing” but there is no antecedent basis for said element.
Claim 11 (line 17) recites “a first color” while line 8 also recites “a first color”. It is unclear whether or not “a first color” of line 14 is the same element as “a first color” of line 8. For examination purposes, it is assumed that they are the same color.
Claim 11 (line 20) recites “a second color” while lines 8-9 also recites “a second color”. It is unclear whether or not “a second color” of line 16 is the same element as “a second color” of lines 8-9. For examination purposes, it is assumed that they are the same color.
Claim 11 (line 22) recites “an area” while line 11 also recites “an area”. It is unclear whether or not “an area” of line 22 is the same element as “an area” of line 11. For examination purposes, it is assumed that they are the same area.
Claim 12 (line 2) recites “a base housing” while claim 11 (line 7) recites “the base housing”. It is unclear whether or not said elements are the same element.
	Claim 14 (lines 2-3) recites “a substantial width” of the cover. It is unclear if said width is intended to mean nearly the entire width of the cover, or a large portion of the width.
	The remaining claims are rejected for depending from claims 1 and 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davila               (US 2020/0060503).
As to claim 1, Davila discloses a surface cleaning apparatus for cleaning a floor surface, comprising: a base (12) adapted for movement over a surface to be cleaned and comprising: a suction nozzle (30) defining a dirty inlet to a recovery pathway (paragraph 31 and Fig. 17); a brushroll (162) on the base to agitate a surface (22) to be cleaned (paragraphs 54-55); a fluid distributor (32) to deliver cleaning fluid to at least one of the brushroll and the surface to be cleaned (32 distributes fluid to 22; Fig. 18 and paragraph 31); and a headlight (222) to illuminate the surface to be cleaned, the headlight capable of emitting light in at least a first color and a second color (Fig. 18 and paragraph 74); and an upright body (14) pivotally mounted to the base (paragraph 32) and comprising: a handle (34); a power input control (The surface cleaning apparatus inherently includes an on/off switch) to turn the surface cleaning apparatus on and off (Note: The surface cleaning apparatus is assumed to be on and power is supplied to a vacuum source 20 when the actuator 38 is pressed for delivering cleaning fluid; paragraph 74); an actuator (38) to control the delivery of cleaning fluid from the fluid distributor (paragraph 74); a controller (The mechanism controlled by pressing or releasing 38) on one of the base and the upright body (Said mechanism would be located on the upright body 14; paragraph 32 and Fig. 1), the controller operable to: turn the headlight on to emit light in a first color when the power input control is pressed to turn the surface cleaning apparatus on (Power to vacuum source 20 would be activated by a power input control at this time); and control the headlight to emit light in a second color when the actuator is pressed to deliver cleaning fluid from the fluid distributor occurs (paragraph 74, final 5 lines).
As to claim 2, wherein the controller is operable to control the headlight to emit light in the first color when the actuator is released to stop delivery of cleaning fluid from the fluid distributor (paragraph 74).
As to claim 3, wherein the actuator comprises a trigger (38) on a handgrip of the handle (paragraph 74 and Fig. 2). 
As to claim 5, wherein the headlight is configured to emit light in a first state (a first color) when the power input control is pressed to turn the surface cleaning apparatus on and to emit light in a second state (a second color) when the actuator is pressed to deliver cleaning fluid from the fluid distributor (paragraph 74).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Davila                      (US 2020/0060503) in view of Xia (US 2017/0119225).
As to claim 4, Davila is silent to wherein the power input control comprises a button on the handle.
Xia discloses a surface cleaning apparatus having a power input control (120) comprising a button on a handle (100) (120 turns the cleaner on and off via a suction power switch 25 within a circuit; paragraph 81).
It would have been obvious to have modified Davila such that the power input control comprises a button on the handle, as taught by Xia, in order to provide a suitable and convenient location for the power input control.
As to claim 9, Davila does not include wherein the headlight comprises a light source internal to the base and the base comprises a light pipe configured to transmit a portion of the light emitted by the light source to an area exterior of the base.
Xia discloses a surface cleaning apparatus having a headlight (517, 578) comprising a light source (517) internal to a base (14) and the base comprises a light pipe (578) configured to transmit a portion of the light emitted by the light source to an area exterior of the base (paragraph 72 and Fig. 14).
It would have been obvious to have substituted the headlight configuration of Davila for the headlight configuration of Xia, which includes the headlight comprising a light source internal to the base and the base comprises a light pipe configured to transmit a portion of the light emitted by the light source to an area exterior of the base, in order to provide a suitable alternative headlight configuration.
As to claim 11, Davila discloses a surface cleaning apparatus comprising:
a base (12) adapted for movement over a surface (22) to be cleaned and comprising:
a suction nozzle (30) defining a dirty inlet to a recovery pathway (paragraph 31 and Fig. 17);
a brushroll (162) on the base to agitate a surface to be cleaned (paragraphs 54-55);
a fluid distributor (32) to deliver cleaning fluid to at least one of the brushroll and the surface to be cleaned (32 distributes fluid to 22; Fig. 18 and paragraph 31);
a light source (222) on a base housing (196), the light source capable of emitting light in at least a first color and a second color (paragraph 74, final 5 lines); and an upright body (14) pivotally mounted to the base and comprising: a handle (34); a power input control (The surface cleaning apparatus inherently includes an on/off switch) to turn the surface cleaning apparatus on and off (Note: The surface cleaning apparatus is assumed to be on and power is supplied to a vacuum source 20 when the actuator 38 is pressed for delivering cleaning fluid; paragraph 74); and an actuator (38) to control the delivery of cleaning fluid from the fluid distributor (paragraph 74); a controller (The mechanism controlled by pressing or releasing 38) on one of the base and the upright body (Said mechanism would be located on the upright body 14; paragraph 32 and Fig. 1), the controller operable to: turn the light source on to emit light in a first color when the power input control is pressed to turn the surface cleaning apparatus on (Power to vacuum source 20 would be activated by a power input control at this time), with the light in the first color transmitted to an area exterior of the base; and control the light source to emit light in a second color when the actuator is pressed to deliver cleaning fluid from the fluid distributor (paragraph 74, final 5 lines), with the light in the second color transmitted to an area exterior of the base.
Davila does not disclose a surface cleaning apparatus having a light source internal to a base housing and positioned to emit light within an interior of the base, and a light pipe configured to transmit a portion of the light emitted by the light source to an area exterior of the base.
Xia discloses a light source (517) internal to a base housing (The portion of 14 housing 517) and positioned to emit light within an interior of the base, and a light pipe (578) configured to transmit a portion of the light emitted by the light source to an area exterior of the base (paragraph 72 and Fig. 14).
It would have been obvious to have substituted the lighting feature configuration of Davila for the lighting feature configuration of Xia, which includes the lighting feature comprising a light source internal to a base housing and positioned to emit light within an interior of the base, and a light pipe configured to transmit a portion of the light emitted by the light source to an area exterior of the base, in order to provide a suitable alternative lighting feature configuration.
As to claim 12, wherein: the base comprises a base housing (The portion of 14 housing 517) and a cover (196) attached to the base housing, the brushroll partially enclosed by the cover (Figs. 13 and 15), and the above modification by Xia provides the cover comprising the light pipe (Fig. 14 of Xia).
As to claim 13, Xia provides wherein the light pipe is a solid structure integrally molded with the cover (Fig. 14 of Xia).
As to claim 14, Xia provides wherein the light pipe is laterally-elongated along a width of the cover to distribute light onto the surface to be cleaned across a substantial width (A large portion of the width of the cover) of the cover (Fig. 14 of Xia).
As to claim 15, wherein the controller is operable to control the light source to emit light in the first color when the actuator is released to stop delivery of cleaning fluid from the fluid distributor (paragraph 74).
As to claim 16, the actuator comprises a trigger (38) on a handgrip of the handle (Fig. 2), but does not include the power input control comprising a button on the handle.
Xia discloses a surface cleaning apparatus having a power input control (120) comprising a button on a handle (100) (120 turns the cleaner on and off via a suction power switch 25 within a circuit; paragraph 81).
It would have been obvious to have modified Davila such that the power input control comprises a button on the handle, as taught by Xia, in order to provide a suitable and convenient location for the power input control.
As to claim 17, wherein the light source is configured to emit light in a first state (a first color) when the power input control is pressed to turn the surface cleaning apparatus on and to emit light in a second state (a second color) when the actuator is pressed to deliver cleaning fluid from the fluid distributor (paragraph 74).



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Davila (US 2020/0060503) in view of Wolf (DE 102012105378 A1).
Davila does not include wherein the first state is a steady state and the second state is an animated state. The first state is a first color (steady state), and the second state is a second color following a color change (steady state).
Wolf discloses a surface cleaning apparatus comprising a headlight (22) capable of having a first, steady state (color change and one steady color) or a second, animated state (light flashing) (machine translation, paragraph 31).
It would have been obvious to have modified Davila such that the second state is an animated state, as taught by Wolf, in order to provide an alternative indicator of cleaning fluid delivery which is aesthetically pleasing. Note: Either or both of the first and second states are modifiable by Wolf to be animated and it is the preference of one of ordinary skill to select a steady or animated state for each of the first and second states.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Davila                     (US 2020/0060503) in view of Fukui (US 2016/0209575) and Blocker (US 2008/0301899).
As to claim 7, Davila does not include wherein the headlight comprises a light emitting diode module with multiple LED chips, including at least one white LED chip and at least one non-white LED chip.
Fukui discloses a surface cleaning apparatus having a headlight (7) comprising a light emitting diode module with multiple LED chips (paragraphs 80 and 84) emitting light having plural wavelengths (colors) so as to switch the light emission wavelength.
Blocker discloses a surface cleaning apparatus having a headlight (7) (paragraph 25) comprising a light emitting diode module having a white LED and a non-white LED (paragraph 26).
It would have been obvious to have modified the headlight of Davila to comprise a light emitting diode module with multiple LED chips, as taught by Fukai, in order to provide a suitable means to permit the headlight to emit different colors.
It would have been obvious to have modified the headlight of Davila to comprise at least one white LED chip and at least one non-white LED chip, as taught by Blocker, in order to provide a suitable first and second colors for the headlight to change to.
As to claim 8, Fukui and Blocker provide wherein the controller is operable to: power the at least one white LED chip when the power input control is pressed to turn the surface cleaning apparatus on; and power the at least one non-white LED chip when the actuator is pressed to deliver cleaning fluid from the fluid distributor. It would have been obvious for one of ordinary skill to have selected a white LED chip to emit the first color and a non-white LED chip to emit the second color, as taught by Fukui and Blocker, and the color choice would be an obvious design choice.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Davila (US 2020/0060503) in view of DeJonge (US 2013/0318740).
Davila does not include a pump in fluid communication with the fluid distributor; and a brushroll motor coupled with the brushroll to drive the brushroll; wherein the pump and brushroll motor are mounted in the base.
DeJonge discloses a surface cleaning apparatus including a pump (80) in fluid communication with a fluid distributor (22, 24) (paragraph 31); and a brushroll motor (86) coupled with a brushroll (84) to drive the brushroll (paragraph 32); wherein the pump and brushroll motor are mounted in the base (Fig. 2).
It would have been obvious to have modified Davila to include a pump in fluid communication with the fluid distributor, and a brushroll motor coupled with the brushroll to drive the brushroll; wherein the pump and brushroll motor are mounted in the base, as taught by DeJonge, in order to provide a suitable alterative location for the pump and brushroll motor.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Davila (US 2020/0060503) in view of Xia (US 2017/0119225), and further in view of Wolf (DE 102012105378 A1).
Wherein the first state is a steady state and the second state is an animated state.
Davila does not include wherein the first state is a steady state and the second state is an animated state. The first state is a first color (steady state), and the second state is a second color following a color change (steady state).
Wolf discloses a surface cleaning apparatus comprising a headlight (22) capable of having a first, steady state (color change and one steady color) or a second, animated state (light flashing) (machine translation, paragraph 31).
It would have been obvious to have modified Davila such that the second state is an animated state, as taught by Wolf, in order to provide an alternative indicator of cleaning fluid delivery which is aesthetically pleasing. Note: Either or both of the first and second states are modifiable by Wolf to be animated and it is the preference of one of ordinary skill to select a steady or animated state for each of the first and second states.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Davila (US 2020/0060503) in view of Xia (US 2017/0119225), and further in view of Fukui (US 2016/0209575) and Blocker             (US 2008/0301899).
Davila does not include wherein the headlight comprises a light emitting diode module with multiple LED chips, including at least one white LED chip and at least one non-white LED chip.
Fukui discloses a surface cleaning apparatus having a headlight (7) comprising a light emitting diode module with multiple LED chips (paragraphs 80 and 84) emitting light having plural wavelengths (colors) so as to switch the light emission wavelength.
Blocker discloses a surface cleaning apparatus having a headlight (7) (paragraph 25) comprising a light emitting diode module having a white LED and a non-white LED (paragraph 26).
It would have been obvious to have modified the headlight of Davila to comprise a light emitting diode module with multiple LED chips, as taught by Fukai, in order to provide a suitable means to permit the headlight to emit different colors.
Fukui and Blocker provide wherein the controller is operable to: power the at least one white LED chip when the power input control is pressed to turn the surface cleaning apparatus on; and power the at least one non-white LED chip when the actuator is pressed to deliver cleaning fluid from the fluid distributor. It would have been obvious for one of ordinary skill to have selected a white LED chip to emit the first color and a non-white LED chip to emit the second color, as taught by Fukui and Blocker, and the color choice would be an obvious design choice.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Davila (US 2020/0060503) in view of Xia (US 2017/0119225), and further in view of DeJonge (US 2013/0318740).
Davila does not include a pump in fluid communication with the fluid distributor; and a brushroll motor coupled with the brushroll to drive the brushroll; wherein the pump and brushroll motor are mounted in the base.
DeJonge discloses a surface cleaning apparatus including a pump (80) in fluid communication with a fluid distributor (22, 24) (paragraph 31); and a brushroll motor (86) coupled with a brushroll (84) to drive the brushroll (paragraph 32); wherein the pump and brushroll motor are mounted in the base (Fig. 2).
It would have been obvious to have modified Davila to include a pump in fluid communication with the fluid distributor, and a brushroll motor coupled with the brushroll to drive the brushroll; wherein the pump and brushroll motor are mounted in the base, as taught by DeJonge, in order to provide a suitable alterative location for the pump and brushroll motor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW A HORTON/Primary Examiner, Art Unit 3723